                                  1

                                  2

                                  3                              IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      LEGALFORCE, INC.,                                Case No. 18-cv-07274-MMC
                                                         Plaintiff,                       ORDER DENYING DEFENDANT'S
                                  7
                                                                                          MOTION FOR AWARD OF FEES AND
                                                   v.                                     FOR STAY
                                  8

                                  9      LEGALZOOM.COM, INC.,                             Re: Dkt. No. 37
                                                         Defendant.
                                  10

                                  11

                                  12          Before the Court is defendant LegalZoom.com, Inc.'s ("LegalZoom") "Motion for an
Northern District of California
 United States District Court




                                  13   Award of Fees and for a Stay," filed December 11, 2018. Plaintiff LegalForce, Inc.

                                  14   ("Trademarkia")1 has filed opposition, to which LegalZoom has replied. Having read and

                                  15   considered the papers filed in support of and in opposition to the motion, the Court

                                  16   hereby rules as follows.2

                                  17          LegalZoom seeks, pursuant to Rule 41(d) of the Federal Rules of Civil Procedure,

                                  18   an award of fees for work performed in an earlier-filed action, and, pursuant either to 28

                                  19   U.S.C. § 1927 or the Court's inherent power, an award of fees for work performed in the

                                  20   instant action. The Court considers the requests in turn.

                                  21   A. Fees Incurred in Prior Action

                                  22          Pursuant to Rule 41(d), LegalZoom seeks an award of fees it incurred in Civil

                                  23   Case No. 17-7194 MMC ("First Action"), as well as an order staying the above-titled case

                                  24   until Trademarkia has paid any such award.

                                  25

                                  26          1
                                                Plaintiff, both in its complaint and its opposition to the instant motion, refers to
                                  27   itself as "Trademarkia," a mark it states it uses to conduct business.
                                              2
                                  28              By order filed February 25, 2019, the Court took the matter under submission.
                                  1           Rule 41(d) provides as follows:

                                  2           If a plaintiff who previously dismissed an action in any court files an action
                                              based on or including the same claim against the same defendant, the
                                  3           court:
                                  4           (1) may order the plaintiff to pay all or part of the costs of that previous
                                              action; and
                                  5
                                              (2) may stay the proceedings until the plaintiff has complied.
                                  6
                                       See Fed. R. Civ. P. 41(d).
                                  7
                                              Here, the First Action asserted claims by Trademarkia against LegalZoom, which
                                  8
                                       claims were voluntarily dismissed by Trademarkia. In particular, in the Second Amended
                                  9
                                       Complaint filed in that action ("SAC"), the pleading Trademarkia voluntarily dismissed,
                                  10
                                       Trademarkia alleged, inter alia, that LegalZoom, in 2012, "purchased the abandoned
                                  11
                                       domain name LegalZoomTrademarkia.com," and, in 2014, "began diverting traffic from
                                  12
Northern District of California
 United States District Court




                                       LegalZoomTrademarkia.com to its website LegalZoom.com" (see SAC, Case No. 17-
                                  13
                                       7194, ¶ 12), which conduct allegedly caused Trademarkia to experience a decline in
                                  14
                                       "sales" and "market share," as well as a loss of "goodwill" (see id. ¶ 51). In the complaint
                                  15
                                       filed in the instant action, Trademarkia makes the same allegations regarding
                                  16
                                       LegalZoom's alleged purchase and use of LegalZoomTrademarkia.com. (See Compl.
                                  17
                                       ¶¶ 19, 23, 45, 66.)
                                  18
                                              In the First Action, Trademarkia alleged the above-referenced conduct was in
                                  19
                                       violation of the Lanham Act's prohibition of "false or misleading advertising" (see SAC,
                                  20
                                       Case No. 17-7194, ¶ 47); see also 15 U.S.C. § 1125(a)(2) (prohibiting false statements in
                                  21
                                       "commercial advertising" about "goods, services, or commercial activities"). In the instant
                                  22
                                       action, Trademarkia alleges the above-referenced conduct is in violation of the Lanham
                                  23
                                       Act's prohibition of "any false or misleading description or representation . . . made in
                                  24
                                       connection with any goods or services" (see Compl. ¶ 63); see also 15 U.S.C.
                                  25
                                       § 1125(a)(1) (prohibiting statements "likely to cause confusion, or to cause mistake, or to
                                  26
                                       deceive as to . . . origin, sponsorship, or approval of his goods, services, or commercial
                                  27
                                       activities"). In sum, although, as noted, the two actions rely on different provisions of the
                                  28
                                                                                      2
                                  1    Lanham Act, they both include a Lanham Act claim based on essentially the same

                                  2    allegations. The Court thus finds the instant action includes at least one cause of action

                                  3    that is "based on . . . the same claim" asserted in the First Action. See Fed. R. Civ. P.

                                  4    41(d); see also Melamed v. Blue Cross, 557 Fed. Appx. 659, 661-62 (9th Cir. 2014)

                                  5    (holding, for purpose of Rule 41(a),3 new action is "based on or including the same

                                  6    claim," where it includes a claim arising out of "same transactional nucleus of facts" as

                                  7    claim alleged in prior action). Consequently, the Court has discretion to award

                                  8    LegalZoom at least some portion of the costs it incurred in the First Action. See Fed. R.

                                  9    Civ. P. 41(d)(1).

                                  10          LegalZoom does not, however, seek recovery of any of its taxable costs, see 28

                                  11   U.S.C. § 1920, but, rather, seeks recovery of attorney's fees it incurred for certain work

                                  12   performed. As the parties acknowledge, the issue of whether a court may award fees
Northern District of California
 United States District Court




                                  13   under Rule 41(d)(1) has not been addressed by the Ninth Circuit. Where other Circuits

                                  14   have addressed the issue, those courts have reached the following differing conclusions:

                                  15   (1) "attorneys' fees may always be awarded"; (2) "attorneys' fees may never be

                                  16   awarded"; or (3) "attorneys' fees may be awarded . . . only where the underlying

                                  17   substantive statute defines 'costs' to include attorneys' fees." See Garza v. Citigroup,

                                  18   Inc., 881 F.3d 277, 281 (3rd Cir. 2018) (collecting cases and summarizing holdings

                                  19   therein).

                                  20          The Court, having reviewed the decisions of the Circuits that have reached the

                                  21   issue, finds most persuasive the Eleventh Circuit's decision in Esposito v. Piatrowski, 223

                                  22   F.3d 497 (7th Cir. 2000).4 As explained in Esposito, "[f]ederal courts adhere to the

                                  23   'American Rule,' which recognizes that attorney's fees are not generally a recoverable

                                  24
                                              3
                                  25          Pursuant to Rule 41(a), a voluntary dismissal acts as an adjudication on the
                                       merits where the plaintiff previously has dismissed an action "based on or including the
                                  26   same claim." See Fed. R. Civ. P 41(a)(1)(B).
                                              4
                                  27          The Eleventh Circuit's reasoning has been adopted by the Third Circuit, see
                                       Garza, 881 F.3d at 282-84, and the Fourth Circuit, see Andrews v. America's Living
                                  28   Centers, LLC, 827 F.3d 306, 310-311 (4th Cir. 2016).

                                                                                    3
                                  1    cost of litigation." See Esposito, 223 F.3d at 500. Although, as Esposito further

                                  2    observed, an exception to the American Rule exists where "the underlying statute defines

                                  3    costs to include attorney's fees," see id. (internal quotation and citation omitted), the

                                  4    Supreme Court, in Marek v. Chesny, 473 U.S. 1 (1985), after noting such exception,

                                  5    found the term "costs," for purposes of Rule 68,5 includes attorney's fees only where "the

                                  6    underlying substantive statute" provides that "a party may recover attorney's fees as part

                                  7    of the costs," see id. at 501 (citing Marek, 473 U.S. at 9). As Rule 41(d), like Rule 68,

                                  8    does not define "costs," the Eleventh Circuit, consistent with the reasoning in Marek,

                                  9    found "costs," for purposes of Rule 41(d), likewise includes fees "only where the

                                  10   underlying statute so provides." See id. at 501.

                                  11          Here, the underlying statute in the First Action was the Lanham Act, specifically,

                                  12   15 U.S.C. § 1125(a). In actions brought under § 1125(a), a "court in exceptional cases
Northern District of California
 United States District Court




                                  13   may award reasonable attorney fees to the prevailing party." See 15 U.S.C. § 1117(a).

                                  14   An "exceptional" case is one that "stands out from others with respect to the substantive

                                  15   strength of a party's litigating position (considering both the governing law and the facts

                                  16   of the case) or the unreasonable manner in which the case was litigated." See SunEarth,

                                  17   Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179, 1180 (2016) (internal quotation and

                                  18   citation omitted). LegalZoom does not, however, assert that the Lanham Act claim

                                  19   alleged in the First Action was "exceptional" within the meaning of § 1117(a), let alone

                                  20   meet its burden to show, by a preponderance of the evidence, that said claim was in fact

                                  21   exceptional. See id. at 1181 (holding "preponderance of the evidence" standard applies

                                  22   to party seeking fees under § 1117(a)); EOS GMBH Electro Optical Systems v. DTM

                                  23   Corp., 2002 WL 34536678, at *4-5 (C.D. Cal. March 18, 2002) (holding defendant not

                                  24   entitled to fees under Rule 41(d), where underlying statute in prior case allowed fees only

                                  25   if case was "exceptional," and defendant failed to show prior case was "exceptional");

                                  26
                                              5
                                  27           Pursuant to Rule 68, where an offer of judgment is not accepted and the
                                       judgment the offeree obtains is not more favorable, the offeree "must pay the costs
                                  28   incurred after the offer was made." See Fed. R. Civ. P. 68(d).

                                                                                     4
                                  1    see also, Garza, 881 F.3d at 283 n.6 (noting, where underlying statute provides

                                  2    prevailing defendant entitled to fees only when action is "frivolous, unreasonable, or

                                  3    groundless," defendant seeking fees under Rule 41(d) must show prior action was

                                  4    "frivolous, unreasonable, or groundless").

                                  5           Accordingly, as LegalZoom has not shown it is entitled to fees under § 1117(a)

                                  6    and does not seek to recover taxable costs incurred in the First Action, LegalZoom is not

                                  7    entitled to an award under Rule 41(d).

                                  8    B. Fees Incurred in Instant Action

                                  9           1. 28 U.S.C. § 1927

                                  10          Citing 28 U.S.C. § 1927, LegalZoom seeks an award of fees it incurred as a result

                                  11   of Trademarkia's filing the instant action.

                                  12          Under § 1927, "[a]ny attorney . . . who so multiplies the proceedings in any case
Northern District of California
 United States District Court




                                  13   unreasonably and vexatiously may be required by the court to satisfy personally the

                                  14   excess costs, expenses, and attorneys' fees reasonably incurred because of such

                                  15   conduct." 28 U.S.C. § 1927. "Because [§ 1927] authorizes sanctions only for the

                                  16   multiplication of proceedings, it applies only to unnecessary filings and tactics once a

                                  17   lawsuit has begun." In re Keegan Management Co., 78 F.3d 431, 435 (9th Cir. 1996)

                                  18   (internal quotation, alteration and citation omitted).

                                  19          Here, LegalZoom argues that Trademarkia's counsel should be sanctioned under

                                  20   § 1927 for filing the instant action in the Central District of California, which filing,

                                  21   according to LegalZoom, required it to file a motion to transfer.6 In short, the conduct on

                                  22   which LegalZoom relies is the filing of the complaint. Section 1927, however, "cannot be

                                  23   applied to an initial pleading." See id.

                                  24          Accordingly, LegalZoom has not shown it is entitled to sanctions under § 1927.

                                  25   //

                                  26
                                  27          6
                                              By order filed November 27, 2018, the Central District granted LegalZoom's
                                  28   motion to transfer the instant action to this District.

                                                                                       5
                                  1           2. Inherent Power

                                  2           In the alternative, LegalZoom contends the Court should impose sanctions under

                                  3    its inherent power.

                                  4           Although, as discussed above, a court may not impose sanctions under § 1927 for

                                  5    the filing of an initial pleading, a court may do so under its "inherent power." See id. To

                                  6    support an order imposing such sanctions, however, the court must make "a specific

                                  7    finding of bad faith." See id. at 436. Here, LegalZoom contends bad faith is established

                                  8    by Trademarkia's having engaged in forum-shopping when it initially filed the instant

                                  9    action in the Central District.

                                  10          The Federal Rules allow a plaintiff to voluntarily dismiss an action without

                                  11   prejudice, see Fed. R. Civ. P. 41(a)(1), and, consequently, contemplate that such an

                                  12   action may be refiled at a later date. The Central District, as the district in which
Northern District of California
 United States District Court




                                  13   LegalZoom resides and arguably made decisions with respect to its use of

                                  14   LegalZoomTrademarkia.com, was at least one logical venue for the determination of

                                  15   Trademarkia's claims. Although the Central District agreed with LegalZoom that the

                                  16   instant action should be transferred to the Northern District, the Court does not find

                                  17   Trademarkia's decision to initially file in the Central District rises to the level of bad faith.

                                  18          Accordingly, LegalZoom has not shown it is entitled to sanctions under the Court's

                                  19   inherent power.

                                  20                                            CONCLUSION

                                  21          For the reasons stated above, LegalZoom's motion is hereby DENIED.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 13, 2019
                                                                                                   MAXINE M. CHESNEY
                                  25                                                               United States District Judge
                                  26
                                  27

                                  28
                                                                                       6
